_ ..




       Honorable John Ii.Wfnters      Opfnfon No. WW-116
       Executive Dfrector
       State Department of            Re: Whether the Department
         Publfc Welfare                   of Publfc Welfare may
       Austin 14, Texas,                  legally refund to the
                                          Internatfonal Church of
                                          The Four-Square Gospel
                                          the sum of $45.00,
                                          which represents an
                                          assessment whfch was
                                          collected and deposfted
                                          in the Commodity Dfs-
                                          trfbutfon Fund in the
                                          State Treasury through
       Dear Mr. Winters:                  erlaor
                                               D
                You have requested our opinfon concernfng whether
       the Department of Publfc Welfare may legally refund assess-
       ments erroneously collected and deposfted fn the State
       Treasury under the facts wubmftted,    You state in your re-
       quest that, pursuant to the provfsfons of House Bill 441,
       Acts of the 53rd Legfslature, Regular Sessfon, 1953,
       Chapter 305, page 757, codf,f%ed%n Vernon's as Artfcle
       695c, Sectfon 7-A, Vernon's Civil Statutes, the sum of Forty-
       five ($45.00) Dollars ‘was collected frnm the Internatfonal
       Church of the Faur-Square Gospel fn Dwllas, Texas. It sub-
       sequently developed that the Church was 'nelfgfble for
       commoditfes and, therefore, the money collected and deposited
       in the State Treasury had not been due to the Department of
       Publfc Welfare.   The Department of Public Welfare approved
       a purchase voucher authorizing payment of a refund of the
       Fortv-ffve ($45.00) Dollars. whfch refund was rejected by the
       Comptroller‘of-Pubifc Accounts.
                Sectfon 7-A of Article 695c, provfdes in part:
                     "It is further provided that the money to
                be assessed shall be pafd to the State Depart-
                ment of Publfc Welfare and shall be used for no
                other purposes except fop the necessary economic
                operatfon of the Program subject to rules and
                regulations which may be established by the State
                Department of Public Welfare, by the provisions
Honorable John H. Wfnters,     page   2       ww-116



         of thfw Act, and by the p~ov%w%on3 of the
         general appropr%at%on Acts of the Legfsla-
         ture.   The funds rece%,vedby the State
         Department of Publfc Welfare shall be
         deposited in a weparate account in the State
         Treasury, and shall be subject to w%thdrawals
         upon authorfzation by the Executive Dfrector
         of safd Department . o . ."(Emphas%s ours)
         Sectfon 6 of Artfcle VIII of the Constftution of
Texas provfdew:
              "No money shall be dra,znfrom the Treasury
         but %n pursuance of'3pecMi.c appropriations
         made by Par44 S.W. 480 (1898);  Lightfoot v, Lane, 104'Tex. 447, 140
S.W. 89 (1911); State v. Snyder9 rjt
                                   :,Tex. 687, 19 S.W. 106
(1886);  Attc;rnegGer;eraitsOp%,il:on
                                    WW-102 ~
         In State v. SnydsF, aupri.,the court stated:
             "Tke co~~:iti.t,nti,on
                               prcvli.de-c
                                         that 'na money
        shall be d,rawnt"romt:h.e
                                tr,easupJbut Pn pursu-
        ance of cpecY%,c approp?l,wt%,onmade by law' .
                                 v. Wygall, 46 Tex. 465:
        As was sa%d i.nT?easurr:.r
        'The key that unlocks the state ,treasurgis an
        act of the leg~%,slatzrre,
                                d%rect%,ngthe thfng to
        b$ ,"o~~,~~c~o~*d~~~,'d~~; and not the judgment
                                  .Lt,ableconsideration,
        reachfng beycnd and charging the terms of the
        law fn the dispo9iti~onof property.'"
         Since SectEon 7-A of Article 695c requfred the
assessments collected to be depowfted fn the State Treasury
and does not prov%de for a refund of such assessments and
wfnce there fs no available appropr%at.%onfor the payment of
refunds, you are adv%wed that the Department of Publfc Wel-
fare fs not a,uthor%zedto refund the money collected and
deposfted in the State Treasury as outlined fn your request.
Honorable John H. Winter,       page   3          w-w-116



                            SUMMARY
                The Department of Public Welfare
           cannot legally refund an assessment which
           was collected and deposited in the State
           Treasury-pursuant to the provisions of
           Section 7-A of Article 695c of Vernon's
           Civil Statutes since Article 695~ does not
           authorize the refund of such assessments
           and there is no available approprfatfon
           for the payment of such refund, even though
           the assessment was collected through error.
           Section 6, Article VIII of the Constftution
                                           ot v. Lane, 104



                                  Yours very truly,
                                 WILL WIISON
                                 Attorney General of Texas




JR:zt:rh
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chafrman
Elbert M. Morrow
Mrs. Marietta Payne
Riley Eugene Fletcher
REVIEWED FOR THE ATTORNEY GENERAL
BY:
     Geo. P. Blackburn